Citation Nr: 1013760	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a June 2007 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Muskogee, Oklahoma, which denied the 
Veteran's claim of entitlement to service connection for 
residuals of a right hip injury.  

In March 2010, a Board videoconference hearing was held 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, DC.  A transcript of that proceeding has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current right hip disorder is 
the result of an in-service injury.  Specifically, he claims 
that he was injured in service when he was struck by an 
automobile while riding his motorcycle, resulting in a 
permanent right hip disability that also resulted in a total 
hip replacement.  See Board hearing transcript, March 2010.  
He also claims that, ever since his injury, he has walked 
with a limp.  Id.  

The Board acknowledges that the Veteran has a current right 
hip disorder.  In this regard, recent VA medical treatment 
records indicate that, in October 2007, he underwent total 
right hip arthroplasty.  

A review of the Veteran's service treatment records shows 
that, in November 1968, he was treated at the Ramey Air Force 
Base hospital for injuries following the claimed accident.  
However, although the clinical reports show that he was 
hospitalized for two days, it only indicates a diagnosis of a 
brain concussion with surgical treatment; there is no record 
of a right leg or hip injury.  During a follow-up examination 
nine days later, it was noted that he had a subsiding bruise 
on the left buttock, but was "otherwise OK."  In addition, 
although there is no evidence on the Veteran's service 
separation examination of a right hip disorder, because this 
examination was performed in October 1968, any subsequent 
injuries or residuals therefrom would not be noted.  The 
Veteran separated from service on November 29, 1968.

During the March 2010 Board hearing, the Veteran testified 
that he still had pain and bruising from his claimed right 
hip injury six weeks after returning home from service and 
that he walked with a limp, which he said he had not done 
prior to the accident.  His wife also testified that when she 
met the Veteran the following year, he walked with a limp.  
She further stated that his right hip disorder became 
progressively worse over time.  In this regard, the Board 
notes that the claims folder contains no evidence of 
complaints or treatment for a right hip disorder until 
November 2004, when the Veteran was seen by a private 
physician for right hip pain.  See letter from Dr. Schnell, 
May 2005.  However, there is no medical evidence of record 
connecting the Veteran's current right hip disorder, status 
post total right hip arthroplasty, to service.

In this regard, the Board notes that the Veteran is competent 
to describe symptoms related to a right hip injury in 
service, as well as the continuation of any such symptoms 
since service.  The United States Court of Appeals for 
Veterans Claims (the "Court") has repeatedly held that a 
veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995). 

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," a 
VA examination and opinion as to whether the Veteran's 
current right hip disorder began during service or is related 
to an injury, or some other incident of service is necessary 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(1);Charles, supra.  See also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  The requirement under the Veteran's Clams Assistance 
Act ("VCAA") for warranting a VA examination, that the 
evidence "indicates" that the veteran's disability "may" 
be associated with the veteran's service, is a low 
threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board further notes that the Veteran has reported that he 
is unable to work and is receiving Social Security Disability 
Insurance benefits from the Social Security Administration 
("SSA").  However, it appears that there are no SSA records 
in the claims folder and no indication that an attempt to 
obtain records was previously made.  In this respect, the 
Board notes that it has considered the holding in Tetro v. 
Gober, 14 Vet. App. 110 (2000) and other cases, in which the 
Court has held that VA has the duty to request information 
and pertinent records from other Federal agencies when on 
notice that such information exists.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As 
such, the Board finds that an attempt to obtain these records 
must be made.

In addition, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Therefore, while this case is in remand status, 
the RO should ensure that any additional VA treatment records 
since October 2007 specifically related to the Veteran's 
right hip disorder are obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's right 
hip disability since October 2007.  Any 
negative reply should be associated with 
the claims folder.

2.  Contact SSA and request all records 
related to the Veteran's award of 
disability benefits and associate with 
claims folder.  Any negative reply must be 
included in the claims folder.

3.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination, for the 
purposes of determining the nature, 
approximate onset date and/or etiology of 
his current right hip disorder.  The 
claims folder must be provided to the 
examiner in conjunction with the 
examination and the examiner must note 
that the complete claims folder has been 
reviewed.  The examiner should perform any 
diagnostic tests deemed necessary.  The 
examiner should elicit from the Veteran a 
complete history of his complaints of a 
right hip disorder and symptomatology, 
including any medical treatment, and note 
that, in addition to the medical evidence, 
the Veteran's lay history has been 
considered.  As to any chronic right hip 
disorder diagnosed, the examiner is asked 
to indicate whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
disorder is related to service, or was 
caused or aggravated (permanent worsening 
as opposed to temporary flare-ups or 
increase in symptoms) by active duty 
service.  Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated, along 
with a complete rationale for why he or 
she is unable to provide such an opinion.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


